DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 in the reply filed on 07 March 2022 is acknowledged.  The traversal is on the ground(s) that the office action does not provide any examples and evidence in support of the other use alleged, citing MPEP § 806.05(h), and a search of all the claims would not pose a serious burden .  This is not found persuasive because, as MPEP 806.05(h) states, “The burden is on the examiner to provide an example, but the example need not be documented.” (Emphasis added.)   Nevertheless, in response to Applicant’s request for documentation, it is noted that IARC monographs, Volume 73 (1999) clearly states allyl isothiocyanate is used as a flavoring agent (e.g., see page 38, Section 1.2).  Additionally, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or .
The requirement is still deemed proper and is therefore made FINAL.

Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07 March 2022.

Applicant's election with traverse of the species of formula (I) wherein R1 is allyl group (i.e., allyl isothiocyanate) in the reply filed on 07 March 2022 is acknowledged. The election of species requirement for the compound of formula (II) is withdrawn.  The traversal is on the ground(s) that no sufficient reason or examples are provided to support the position that the species are patentably distinct.  This is not found persuasive because the different species have mutually exclusive characteristics; for example, a compound wherein R1 is a single carbon (methyl) would have mutually exclusive characteristics from a compound wherein R1 is an aralkyl having 20 carbon atoms.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-5 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mookerjee et al. (“Mookerjee”, US 2007/0258996).
Regarding claims 1-4, Mookerjee discloses antimicrobial compositions including a synergistic combination of three or more potentiating agents as an active ingredient (e.g., abstract).  Mookerjee exemplifies synergistic combinations containing allyl isothiocyanate having activity agents MRSA and E. coli (e.g., Tables 1 and 2).  The combinations may be used to kill or inhibit the growth of harmful microorganisms, disinfect surfaces, and protect materials from the harmful effects of microbial contaminants (e.g., paragraph [0080].  Regarding the phrases “anticoccidial” (claim 1) and “suitable for disinfecting a poultry house or a livestock barn” (claim 4), said phrases recite intended uses of the composition, and do not impart a structural limitation apart from what is already claimed.  Since Mookerjee discloses its compositions as a disinfection formulation (i.e., paragraphs [0080], [0107]), the skilled artisan would reasonably expect it to be capable of the claimed intended uses, absent a showing otherwise.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mookerjee et al. (“Mookerjee”, US 2007/0258996).
The invention of Mookerjee is delineated above (see paragraph 7, above).
Specifically regarding claim 5 (and more generally regarding the remaining claims), Mookerjee further teaches the three or more agents in the synergistic combination may be selected, inter alia, from plant-derived oils (from which allyl isothiocyanate is selected) and antimicrobial agents; examples of antimicrobial agents include didecyldimethylammonium chloride (e.g., paragraphs [0050], [0051]).
While Mookerjee does not exemplify a combination of allyl isothiocyanate ad didecyldimethylammonium chloride sufficiently to anticipate the claims, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include didecyldimethylammonium chloride in a combination with allyl isothiocyanate; thus arriving at the claimed invention. One skilled in the art would be motivated to do so  because Mookerjee already exemplifies combinations containing allyl isothiocyanate for antimicrobial use, and also teaches suitable antimicrobial agents which may be used in the combinations include didecyldimethylammonium chloride.  Therefore, it would be within the purview of the skilled artisan to include didecyldimethylammonium chloride in a combination with allyl isothiocyanate, with a reasonable expectation of success.




Conclusion
No claims are allowed at this time.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BARBARA S FRAZIER/Examiner, Art Unit 1611